447 So. 2d 747 (1984)
Ex parte Timothy Dane MOORE.
(Re: Timothy Dane MOORE v. STATE of Alabama, DEPARTMENT OF REVENUE; J.C. Coats, Hearing Officer; Charles E. Crumbley, Attorney; George Mingledorff, Auditor).
83-327.
Supreme Court of Alabama.
February 24, 1984.
Timothy Dane Moore, pro se.
Charles A. Graddick, Atty. Gen., B. Frank Loeb, Chief Counsel, and John J. Breckenridge, Asst. Counsel, Dept. of Revenue, and Asst. Attys. Gen., for respondents.
Case below: 447 So. 2d 744.
BEATTY, Justice.
In denying the writ, this Court observes that had petitioner properly preserved the alleged error by the Alabama Department of Revenue through the appellate process it would have been a reviewable issue.
WRIT DENIED.
TORBERT, C.J., and MADDOX, JONES, and SHORES, JJ., concur.